UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SYLVIA R. VEGA,                                 DOCKET NUMBER
                   Appellant,                        SF-0752-11-0887-X-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: July 21, 2015
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Sylvia R. Vega, San Antonio, Texas, pro se.

           Sarah Dawn Dobbs and Steven J. Shim, Schofield Barracks, Hawaii,
             for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On March 3, 2015, the administrative judge issued an initial decision
     finding that the agency had not fully complied with her prior initial decision
     issued on August 8, 2013, which became the Board’s final decision on
     September 12, 2013.      Vega v. Department of the Army, MSPB Docket No.

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     SF-0752-11-0887-B-1, Board Remand File (BRF), Tab 10.             The matter was
     referred to the Board for consideration. See 5 C.F.R. § 1201.183. Previously, the
     Board had remanded the appellant’s petition for enforcement for further
     adjudication, finding that the agency had not provided sufficient evidence
     regarding its back pay calculations and other adjustments to the back pay and
     benefits award. Vega v. Department of the Army, MSPB Docket No. SF-0752-11-
     0887-C-1, Remand Order (Oct. 23, 2014).
¶2        In her initial decision, the administrative judge found that the agency failed
     to address the following issues in its submissions: 1) the appellant’s contention
     that she elected not to have Federal Employee Health Benefits (FEHB) deducted
     for the period from her removal through December 2013; 2) whether the agency
     deducted union dues from the back pay award, contrary to the appellant’s
     election; 3) whether it was required to correct the appellant’s state W-2 forms;
     4) whether it properly handled the appellant’s Thrift Savings Plan (TSP)
     contributions; 5) whether it properly credited the appellant’s annual and sick
     leave; and 6) whether it correctly calculated interest on the back pay award.
     BRF, Tab 10 at 4-6. Therefore, the administrative judge ordered the agency to
     provide evidence of compliance, including a full and complete narrative
     explanation of the calculation of back pay and other benefits, including health and
     retirement benefits, union dues, TSP contributions, interest, and any necessary
     corrections to forms W-2. Id. at 7.
¶3        On April 17, 2015, the agency submitted a statement and supporting
     documentation detailing two back pay payments made to the appellant. MSPB
     Docket No. SF-0752-11-0887-X-1, Compliance Referral File (CRF), Tab 4. The
     first payment consisted of $28,421.51 in adjusted gross back pay and $481.57 in
     interest, totaling $29,903.08.   Id. at 88.   The second payment consisted of
     $46,146.73 in adjusted gross back pay and $2,439.58 in interest, totaling
     $48,586.31.    Id. at 91.   The agency also attached a report detailing the
     computation of interest on the back pay payments. Id. at 89-93.
                                                                                      3

¶4         Regarding deductions from the back pay award, the agency stated that the
     appellant failed to request any changes to her FEHB deductions; therefore, the
     agency reinstated her FEHB coverage with retroactive payments. Id. at 6-7. The
     agency deducted a total of $6,819.02 in health benefits premiums from the back
     pay award. Id. at 84. The agency stated that it did not deduct union dues from
     the back pay award. Id. at 5, 14. The agency also stated that it deducted Hawaii
     state income tax totaling $1,406.97. Id. at 5, 14. The agency further stated that
     there should not be any adjustments to the state income tax deductions, and noted
     that the appellant may request a refund from the state of any taxes withheld
     during that period. Id. at 5.
¶5         Concerning annual and sick leave, the agency stated that it credited a total
     of 334 annual leave hours and 220 sick leave hours, in two payments, in
     accordance with the appellant’s accrual rate of 6 hours of annual leave per pay
     period. Id. at 13. The agency also credited the appellant an additional 4 annual
     leave hours for the last pay period of the 2011 calendar year. Id.
¶6         The agency stated that it withheld a total of $1,350.00 in TSP deductions, as
     well as $1,350.00 in employer matching contributions. Id. at 12. The agency
     honored the appellant’s existing TSP deduction of $25.00 per pay period in
     making this deduction. Id.
¶7         Finally, the agency deducted $152.10 in life insurance premiums for the
     Federal Employees’ Group Life Insurance program. Id. at 84.
¶8         On April 21, 2015, the Board issued an Acknowledgment Order informing
     the appellant that any response to the agency’s evidence of compliance must be
     filed within 20 calendar days of the date of service of the agency’s submission,
     April 17, 2015. CRF, Tab 5. The Order notified the appellant that, if she chose
     not to respond, the Board might assume she was satisfied and dismiss the petition
     for enforcement. Id. The appellant did not file a response.
¶9         We find that the agency has produced sufficient evidence to establish that it
     paid the appellant the appropriate amount of back pay and benefits. In light of
                                                                                           4

      the agency’s evidence of compliance, and the appellant’s failure to respond, we
      find the agency in compliance and DISMISS the petition for enforcement.
¶10         This is the final decision of the Merit Systems Protection Board in this
      compliance    proceeding.       Title 5   of   the   Code   of   Federal   Regulations,
      section 1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
      of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)).          If you
      submit your request by regular U.S. mail, the address of the EEOC is:
                                 Office of Federal Operations
                          Equal Employment Opportunity Commission
                                       P.O. Box 77960
                                  Washington, D.C. 20013

            If you submit your request via commercial delivery or by a method
      requiring a signature, it must be addressed to:
                                 Office of Federal Operations
                          Equal Employment Opportunity Commission
                                      131 M Street, NE
                                        Suite 5SW12G
                                  Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after your
      receipt of this order. If you have a representative in this case, and your
      representative receives this order before you do, then you must file with EEOC no
      later than 30 calendar days after receipt by your representative. If you choose to
      file, be very careful to file on time.
                                                                                    5

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.           See 42 U.S.C. § 2000e5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.